Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: provisional application 62/687,179 does not provide support for all of the limitations of independent claim 1. In particular, 62/687,179 does not disclose or describe a connectome as recited by the present claim. So the present application will be granted the priority date of provisional application 62/809,297 (22 February 2019), which does provide support for the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, it recites “specifying layers of neural network neurons.” Specifying is a mental process of judgement or evaluation, which is an abstract idea. The present claim further recites “defining a parameter genome with numerical parameters . . .” Defining is also a mental process of judgement or evaluation that merely produces information in the mind, so it too is an abstract idea. The definition can be an equation or definition of a method, so it can be performed in the human mind even though it is “characterized by kilobytes of numerical parameters.” The present claim further recites “combining parameter genomes into a connectome characterizing all connections between all neural network neurons in the connectome . . .” Combining is also a mental process of evaluation, or it could be a mathematical relationship in the form of an equation or process definition for performing the combination. Such a definition of the combining process is also an abstract idea.  This judicial exception is not integrated into a practical application because the defined parameter genomes and connectomes do not do anything. They are merely information that defines neural network connections. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in the claim.
Regarding Claim 2, it recites “wherein parameters of the parameter genome are received from a graphical user interface.” This is mere data gathering, which is considered insignificant extra-solution activity and therefore does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Claim 3, it recites “wherein parameters of the parameter genome are loaded from a file.” This too is mere data gathering, which is considered insignificant extra-solution activity.
Regarding Claim 4, it recites “wherein parameters of the parameter genome are computed mathematically from an algorithm.” This is a mathematical calculation or relationship, which is an abstract idea. There is nothing in the claim that integrates the abstract idea into a practical application and there are no additional elements.
Regarding Claim 5, it recites “wherein parameters of the parameter genome are computed from a combination of two other complete parameter genomes.” Similarly to claim 4, this can be seen as a mathematical calculation or relationship and therefore an abstract idea.
Regarding Claim 6, it recites “wherein parameters of the parameter genome are crossbred by randomly picking each parameter from either a first source genome or a second source genome individually until all parameters are filled.” Randomly picking to choose parameters is a mathematical relationship, which is an abstract idea; alternatively, it can be performed in the human mind. The claim does nothing more than choose parameters, so it does not integrate the abstract idea into a practical application or contain additional elements that are significantly more than the abstract idea.
Regarding Claim 7, it recites “wherein parameters of the parameter genome are crossbred by interpolating between or extrapolating from parameters of a first source genome and a second source genome until all parameters are filled.” In a similar manner to claim 6, interpolating and extrapolating are mathematical relationships, and the claim does nothing more than choose parameters, so it does not integrate the abstract idea into a practical application or contain additional elements that are significantly more than the abstract idea.
Regarding Claim 8, it recites “wherein parameters of the parameter genome include randomness to create variation.” Randomness is a mathematical relationship, which is an abstract idea. Simply containing randomness does not perform a practical application, and the claim does not recite any additional elements.
Regarding Claim 9, it recites “wherein combining parameter genomes into a connectome includes combining parameter genomes in accordance with a deterministic mathematical process,” which clearly recites the abstract idea of a mathematical relationship. The present claim merely further details the production of the connectome, which is an abstract idea as detailed above. It does not recite an application of the connectome, nor does in include any additional elements.
Regarding Claim 10, it recites additional details of the mathematical process of claim 9, so it too is an abstract idea without significantly more.
Regarding Claim 11, it recites “combining multiple two-dimensional grayscale maps in a mathematical process to produce a final grayscale map,” which is clearly a mathematical relationship and therefore an abstract idea. The end result of the claim is a map, which does not include a practical application. The claim does not recite any additional elements.
Regarding Claim 12, it recites “wherein the final grayscale map represents a two-dimensional spatial probability . . .” This defines a representation of data, which is mental process and therefore an abstract idea. The claim does not perform anything practical with the definition and does not include any additional elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-9, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayala (U.S. 2004/0143559).
Regarding Claim 1, Ayala teaches a method of forming a neural network (fig. 1; Abstract and ¶ [0042]), comprising:
specifying layers of neural network neurons (¶ [0051] and [0077]—the neural network is arranged in layers of neurons, and a genome specifies how neurons are connected between the layers),
defining a parameter genome with numerical parameters characterizing connections between neural network neurons in the layers of neural network neurons, wherein the connections are defined from a neuron in a current layer to neurons in a set of adjacent layers, wherein the parameter genome has a unique representation characterized by kilobytes of numerical parameters (fig. 2; ¶ [0054] – [0055] and [0074] – [0078]—the parameter genome contains processing genes and connection genes that characterize connections between a neuron and other neurons in other layers), and
combining parameter genomes into a connectome characterizing all connections between all neural network neurons in the connectome, wherein the connectome has in excess of millions of neural network neurons and billions of connections between the neural network neurons (fig. 14; ¶ [0088] – [0093]—the genome is used to assemble a neural system, i.e. the parameter genomes are combined into a connectome that characterizes all of the connections. The neural system can be of any size, including in excess of millions of neural network neurons and billions of connections).
Regarding Claim 4, Ayala teaches wherein parameters of the parameter genome are computed mathematically from an algorithm (¶ [0046] and [0071] – [0073]—parameters are determined by evolution, which computes the parameters mathematically from an algorithm).
Regarding Claim 5, Ayala teaches wherein parameters of the parameter genome are computed from a combination of two other complete parameter genomes (fig. 9; ¶ [0072]—crossover mutation computes parameters from a combination of genes of two parents {i.e. of two complete parameter genomes}).
Regarding Claim 6, Ayala teaches 5 wherein parameters of the parameter genome are crossbred by randomly picking each parameter from either a first source genome or a second source genome individually until all parameters are filled (¶ [0057] – [0058] and [0071] – [0072]).
Regarding Claim 8, Ayala teaches wherein parameters of the parameter genome include randomness to create variation (¶ [0057] and [0072]—the mutation process includes randomness to create variation).
Regarding Claim 9, Ayala teaches wherein combining parameter genomes into a connectome includes combining parameter genomes in accordance with a deterministic mathematical process (¶ [0074] – [0076] and [0088] – [0090]—the assembly process combines the parameter genomes by using a deterministic mathematical process to build connections using the parameters in the connection genes).
Regarding Claim 13, Ayala teaches:
crossbreeding genomes to form aggregated genomes, expanding aggregated genomes to neural network connectomes (¶ [0057] – [0058] and [0074] – [0076]),
training the neural network connectomes with training (¶ [0102] – [0103]), and
collecting selected aggregated neural network connectomes to form a final composite neural network by combining their genomes and expanding the resulting genomes (fig. 14; ¶ [0091] – [0092]).
Regarding Claim 14, Ayala teaches wherein training the aggregated neural network connectomes includes applying data to end layers of the neural network and adjusting connection weights in an iterative process (¶ [0080] and [0105] – [0107]).
Regarding Claim 18, Ayala teaches wherein each network is evaluated to give it a numerical score to rank aggregated neural network connectomes, wherein the selected aggregated neural network connectomes have the highest N numerical scores (¶ [0045] – [0046]).
Regarding Claim 19, Ayala teaches where the numerical score is obtained by providing inputs to a neural network connectome, obtaining outputs, and measuring the outputs against expected outputs (¶ [0045]).
Regarding Claim 20, Ayala teaches confirming that the final composite neural network satisfies specified design criteria (¶ [0047]—the decision to end the evolution process and select the final composite neural network includes meeting design criteria including fitness scores and cost).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ayala, as applied to claim 1, above, in view of Botond Szatmary et al. (U.S. 2013/0073500, hereinafter “Botond”).
Regarding Claim 2, Ayala does not specifically teach wherein parameters of the parameter genome are received from a graphical user interface. However, Botond teaches parameters of a neural network are received from a graphical user interface (fig. 12; ¶ [0078], [0111], and [0211] – [0213]—a GUI {graphical user interface} enables a user to enter parameters for nodes and connections of a neural network).
All of the claimed elements were known in Ayala and Botond and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the GUI used to specify parameters of neural network nodes and connections of Botond with the parameters of a genome of Ayala to yield the predictable result of wherein parameters of the parameter genome are received from a graphical user interface. One would be motivated to make this combination for the purpose of providing flexibility in defining neural network architectures in a simple and unambiguous way that is both human-readable and machine-interpretable (Botond, ¶ [0011] – [0012]).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ayala, as applied to claim 1, above, in view of Samajdar, Ananda, et al. (“Genesys: Enabling continuous learning through neural network evolution in hardware,” 2018 51st Annual IEEE/ACM International Symposium on Microarchitecture (MICRO). IEEE, 2018; hereinafter “Samajdar”).
Regarding Claim 3, Ayala does not specifically teach wherein parameters of the parameter genome are loaded from a file. However, Samajdar teaches wherein parameters of the parameter genome are loaded from a file (p. 860, fig. 6 and left column—a parameter genome is stored in and read from a genome buffer; the format of the data in the buffer can be considered a file).
All of the claimed elements were known in Ayala and Samajdar and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the genome buffer of Samajdar with the parameter genome of Ayala to yield the predictable result of wherein parameters of the parameter genome are loaded from a file. One would be motivated to make this combination for the purpose of improving the speed of operation by implementing the system in hardware, as described in Samajdar, pp. 859-860, section IV.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ayala, as applied to claim 5, above, in view of Karty et al. (U.S. 2014/0344013, hereinafter “Karty”).
Regarding Claim 7, Ayala does not specifically teach wherein parameters of the parameter genome are crossbred by interpolating between or extrapolating from parameters of a first source genome and a second source genome until all parameters are filled. However, Karty teaches wherein parameters of a genome are crossbred by interpolating between or extrapolating from parameters of a first source genome and a second source genome until all parameters are filled (¶ [0131], [0162], and [0172] – [0180]).
All of the claimed elements were known in Ayala and Karty and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the interpolation and extrapolation of each gene in a genome of Karty with the parameter genome and crossbreeding of Ayala to yield the predictable result of wherein parameters of the parameter genome are crossbred by interpolating between or extrapolating from parameters of a first source genome and a second source genome until all parameters are filled. One would be motivated to make this combination for the purpose of improving the quality and performance of the genome selecting the best possible values for each gene.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ayala, as applied to claim 9, above, in view of Eors Szathmary et al. (U.S. 2008/0065575, hereinafter “Eors”).
Regarding Claim 10, Ayala does not specifically teach wherein the deterministic mathematical process receives numeric parameters to generate a two-dimensional grayscale map. However, Eors teaches wherein a deterministic mathematical process receives numeric parameters to generate a two-dimensional grayscale map (fig. 3a; ¶ [0058] – [0061]—a two-dimensional greyscale map, as shown in fig. 3a, is generated from a probability density function in a deterministic mathematical process that constructs the evolutionary neural network).
All of the claimed elements were known in Ayala and Eors and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the two-dimensional greyscale map or Eors with the parameter genome and deterministic mathematical process of Ayala to yield the predictable result of wherein the deterministic mathematical process receives numeric parameters to generate a two-dimensional grayscale map. One would be motivated to make this combination for the purpose of improving performance by increasing flexibility of the generation of new neurons (Eors,¶ [0036]).
Regarding Claim 11, Ayala/Eors teaches combining multiple two-dimensional grayscale maps in a mathematical process to produce a final grayscale map (Eors, figs. 3c-3e; ¶ [0062] – [0064]—the maps for each neuron are combined with a second probability density function).
Regarding Claim 12, Ayala/Eors teaches the final grayscale map represents a two-dimensional spatial probability that a neuron on a source layer of neural network neurons will connect to neurons on an adjacent, target layer of neural network neurons (Eors, figs. 3e-3f; ¶ [0064]).

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art of record teaches the arrangement of spiking neural networks recited by claim 15, “wherein there are connections between the first spiking neural network and the second spiking neural network to exchange information, and wherein output of the first spiking neural network is input to the second spiking neural network and output from the second network is input to the first neural network to establish a feedback loop.” Claims 16 and 17 contain allowable subject matter by virtue of their dependence on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grouchy et al. (U.S. 2019/0026431) teaches a genetic algorithm for generating the best possible neural network using a genome that describes the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129